Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reasons for allowance are noted below, in underline, in independent claim1:

A distribution device for distributing fluid flows, the distribution device comprising:
a main passage;
at least two discharge passages branching off from the main passage, the distribution device being designed to distribute a fluid flow entering the main passage among the at least two discharge passages;
an inner passage arranged inside the main passage, the inner passage adapted to conduct fluid that enters the inner passage to at least one of the at least two discharge passages; and
a shutoff device to shut off a fluid flow entering the inner passage from the main passage.

Fluid distributors having a somewhat similar coaxial arrangement with an inner passage located in a main passage are known in the art; for example, see Cornelius (DE 19927467 A1), Langstrand et al. (US Pub No 2020/0139314) and Gregory (US Pat No 4,801,339).
However, the details of the flow path throw the passages and the function of the shutoff device, as set forth in the independent claim, provide sufficient limitation to set the instant application apart from the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB M AMICK whose telephone number is (571)272-5790. The examiner can normally be reached Core Hours 10-6 M-F (First Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB M AMICK/Primary Examiner, Art Unit 3747